Exhibit 99.1 Aug. 5, 2015 Gregory Panagos Vice President, Investor Relations 856-566-4005 gregory.panagos@amwater.com Maureen Duffy Vice President, Communications 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS SOLID 2 • Quarterly diluted earnings per share from continuing operations of $0.68 per share, an increase of 7.9 percent over adjusted earnings per share (a non-GAAP financial measure) and 11.5 percent over GAAP earnings per share in same quarter last year. • Revenue up 3.6 percent to $782.1 million for the quarter. • Expanded customer base through acquisitions and agreements in both regulated and market-based businesses. • Affirmed 2015 earnings guidance from continuing operations in the range of $2.55 to $2.65 per diluted share. VOORHEES, N.J., Aug. 5, 2015 – American Water Works Company, Inc. (NYSE: AWK), the largest publicly traded U.S. water and wastewater utility company, today reported solid second quarter earnings for the three months ended June 30, 2015. “American Water’s employees continued to successfully execute our strategies during the second quarter. We had solid earnings growth, continued to invest in our infrastructure and improve operational efficiency to the benefit of our customers, and expanded our Regulated and Market-Based customers,” said Susan Story, president and CEO of American Water. “We remain on track to meet our long-term goal of growing earnings seven to ten percent. Based on our results year-to-date including weather impacts in July, we are affirming our 2015 earnings guidance to be in the range of $2.55 to $2.65 per diluted common share.” Continuing Operations For the second quarter of 2015, GAAP income from continuing operations was $123.1 million, or $0.68 per diluted common share (“diluted share”), as compared to $0.61 per diluted share in the second quarter of 2014, an 11.5 percent increase. For the first six months of 2015, the company’s GAAP income from continuing operations was $203.1 million, or $1.13 per diluted share, as compared to $1.00 per diluted share for the first six months of 2014, a 13.0 percent increase. Excluding the 2014 costs related to the Freedom Industries chemical spill in West Virginia, adjusted diluted earnings per share (a non-GAAP financial measure) grew 7.9 percent quarter over quarter and 8.7 percent for the first six months. These increases were mainly due to continued revenue growth in both the Regulated and Market-based businesses, and lower operating and maintenance expenses in the Regulated businesses.
